                                            Case 3:19-cr-00653-JD Document 60 Filed 05/14/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                      Case No. 19-cr-00653-JD-1
                                                        Plaintiff,
                                   8
                                                                                          ORDER RE DISCOVERY
                                                 v.
                                   9
                                                                                          Re: Dkt. No. 49
                                  10       LEONIDAS MARADIAGA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The government filed a timely objection to a discovery order issued by the magistrate

                                  14   judge. Dkt. No. 49. The order is vacated.

                                  15                                           BACKGROUND

                                  16          Defendant Maradiaga is a citizen of Honduras and was charged with a violation of 28

                                  17   U.S.C. § 841(a)(1) and (b)(1)(C). He pleaded guilty to the charge on February 12, 2020. Dkt. No.

                                  18   17. On April 1, 2020, the government and Maradiaga filed sentencing memorandums agreeing to

                                  19   a term of custody of time served. Dkt. Nos. 20, 21.1

                                  20          On April 2, 2020, Magistrate Judge Kim granted a release from custody pending

                                  21   sentencing under the Bail Reform Act of 1984 (“BRA”), 18 U.S.C. § 3143(a). Dkt. No. 23. Later

                                  22   that day, the U.S. Marshals Service turned Maradiaga over to the custody of Immigration and

                                  23   Customs Enforcement (“ICE”), which transported him to the Yuba County Jail. Dkt. No. 50-1 at

                                  24   35. The transfer was made pursuant to an immigration detainer lodged by ICE on January 8,

                                  25   2020. Dkt. No. 27-2. On April 3, 2020, ICE reinstated a removal order entered on October 29,

                                  26   2012, under which Maradiaga had previously been removed from the United States to Honduras in

                                  27

                                  28
                                       1
                                         The Court set sentencing for April 15, 2020. Dkt. No. 17. At the request of Maradiaga’s
                                       attorney in light of recent events, that date was vacated. Dkt. No. 40.
                                            Case 3:19-cr-00653-JD Document 60 Filed 05/14/20 Page 2 of 5




                                   1   January 2013. Dkt. No. 50-1 at 9; see 8 U.S.C. § 1231(a)(5). It is not clear in the record whether

                                   2   he is currently in the United States with government consent. ICE has detained Maradiaga under

                                   3   the Immigration and Nationality Act of 1952 (“INA”), 8 U.S.C. § 1231(a)(2).

                                   4          Maradiaga’s lawyer objected to the ICE detention as an end run around the BRA release

                                   5   order, and asked the magistrate judge to allow discovery into how it happened. Dkt. No. 26. The

                                   6   magistrate judge issued an order permitting discovery of Maradiaga’s “A-file,” documents

                                   7   “constituting communications between representatives of the Department of Homeland Security,

                                   8   Immigration and Customs Enforcement (‘ICE’) and lawyers for the Departments of Justice”

                                   9   regarding Maradiaga’s custody status, and documents and recordings of any interrogation of

                                  10   Maradiaga by “any officer of the government after April 1, 2020.” Dkt. No. 29.

                                  11                                              DISCUSSION

                                  12          The government produced the A-file but objects to any further discovery. Dkt. No. 49 at 6.
Northern District of California
 United States District Court




                                  13   Because the discovery order is not dispositive of a claim or defense in the case, a deferential

                                  14   standard of review applies. The Court may modify or set aside the order if it is clearly erroneous

                                  15   or contrary to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Crim. P. 59(a); see also In re DMCA

                                  16   Subpoena, ___ F. Supp. 3d ___, 2020 WL 999788, at *4-5 (N.D. Cal. 2020).

                                  17          Even under a deferential review, the discovery order cannot stand. The government’s main

                                  18   point is that criminal detention under the Bail Reform Act and civil detention under the INA are

                                  19   completely separate statutory regimes that operate independently of each other. Consequently, a

                                  20   defendant can be released under the factors enumerated in the Bail Reform Act and immediately

                                  21   detained under the immigration laws.

                                  22          The government’s position is well taken. The circuit courts that have spoken most directly

                                  23   on the issue -- the Second, Third, Sixth, Eighth, and District of Columbia Circuits -- have

                                  24   concluded that detention under the BRA and INA are different matters subject to different

                                  25   standards. In the words of the District of Columbia Circuit, “[d]etention of a criminal defendant

                                  26   pending trial pursuant to the BRA and detention of a removable alien pursuant to the INA are

                                  27   separate functions that serve separate purposes and are performed by different authorities.” United

                                  28   States v. Vasquez-Benitez, 919 F.3d 546, 552 (D.C. Cir. 2019). As a result, the detention of a
                                                                                         2
                                            Case 3:19-cr-00653-JD Document 60 Filed 05/14/20 Page 3 of 5




                                   1   criminal defendant on immigration grounds after a judge has granted a release under the BRA

                                   2   “does not infringe on the judiciary’s role in criminal proceedings,” and does not pose a statutory

                                   3   conflict or a constitutional separation of powers issue. Id. at 552-53.

                                   4          So too for the Second, Third, Sixth, and Eighth Circuits. See, e.g., United States v.

                                   5   Pacheco-Poo, 952 F.3d 950, 952 (8th Cir. 2020) (“[T]he BRA does not have any clearly expressed

                                   6   intention to subordinate the INA.”); United States v. Lett, 944 F.3d 467, 470 (2d Cir. 2019)

                                   7   (“[T]he BRA does not preclude the government from exercising its independent detention

                                   8   authority under the INA.”); United States v. Soriano Nunez, 928 F.3d 240, 246-47 (3d Cir. 2019)

                                   9   (“[N]othing in the BRA prevents [immigration authorities] from acting pursuant to their lawful

                                  10   duties, which include detaining aliens for removal purposes.”); United States v. Veloz-Alonso, 910

                                  11   F.3d 266, 270 (6th Cir. 2018) (“To the extent that ICE may fulfill its statutory mandates without

                                  12   impairing [the] purpose of the BRA, there is no statutory conflict and the district court may not
Northern District of California
 United States District Court




                                  13   enjoin the government’s agents.”).

                                  14          Our circuit has cited with approval the “separate functions” holding in Vasquez-Benitez.

                                  15   United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019). It applied the holding to

                                  16   conclude that “the ‘individualized evaluation’ required under the Bail Reform Act does not

                                  17   include consideration of an immigration detainer or the possibility that the defendant, if released

                                  18   from criminal custody, would be held in immigration custody.” Id. Even though the government

                                  19   featured Diaz-Hernandez prominently in its motion for review, see, e.g., Dkt. No. 49 at 17,

                                  20   Maradiaga did not discuss it at all.

                                  21          Maradiaga has not presented a good reason for a different outcome here. He ignored Diaz-

                                  22   Hernandez, and did not distinguish the other circuit decisions in any meaningful way. The cases

                                  23   he references stand for the proposition that a detention decision under the BRA cannot be based on

                                  24   the existence of an immigration detainer or the possibility of immigration custody. See Dkt. No.

                                  25   56 at 10-11 (citing United States v. Santos-Flores, 794 F.3d 1088 (9th Cir. 2015)). That is not

                                  26   particularly relevant to Maradiaga’s argument, and in any event is not what happened here. The

                                  27   magistrate judge did not impermissibly rely on these immigration factors in making the release

                                  28   decision under the BRA. The ICE detention did not become an issue until after the BRA
                                                                                         3
                                            Case 3:19-cr-00653-JD Document 60 Filed 05/14/20 Page 4 of 5




                                   1   determination had been completed. Moreover, these cases arguably cut against Maradiaga

                                   2   because they recognize that the BRA and the immigration laws are separate statutory regimes.

                                   3            Maradiaga’s suggestion that discovery might reveal grounds for dismissing the criminal

                                   4   indictment is also unavailing. Maradiaga says he was improperly questioned by ICE without

                                   5   assistance of counsel, compelled to sign documents, including a waiver of a hearing, that he did

                                   6   not understand, and was questioned about the contents of a privileged communication from

                                   7   defense counsel. Dkt. No. 56-1 (Rizk Decl.) ¶¶ 2-7. He also believes the ICE detention may have

                                   8   increased the possibility of COVID-19 infection. Id. But even accepting all of these allegations

                                   9   as true for present purposes, they occurred well after he was indicted and pleaded guilty, and so

                                  10   have no apparent relevance to dismissal of the indictment. See United States v. Barrera-Moreno,

                                  11   951 F.2d 1089, 1092-93 (9th Cir. 1991) (dismissal appropriate only if “the investigatory or

                                  12   prosecutorial process has violated a federal constitutional or statutory right and no lesser remedial
Northern District of California
 United States District Court




                                  13   action is available,” and misconduct caused defendant “substantial prejudice”). Maradiaga has not

                                  14   shown how the recent detention events call the indictment or the prosecution as a whole into

                                  15   question.

                                  16            To be sure, the INA does not permit detention of Maradiaga “for the sole purpose of

                                  17   ensuring [his] presence for criminal prosecution.” Soriano Nunez, 928 F.3d at 245; see also

                                  18   Vasquez-Benitez, 919 F.3d at 552 (ICE may detain alien “for the permissible purpose of

                                  19   effectuating his removal and not to skirt [the] Court’s decision [in] setting the terms of [his]

                                  20   release under the BRA”) (internal citation omitted; brackets in original). Maradiaga is perfectly

                                  21   right to note that our circuit has cautioned, albeit in different circumstances, that the government

                                  22   may not “use its discretionary power of removal to trump a defendant’s right to an individualized

                                  23   determination under the Bail Reform Act.” Dkt. No. 56 at 10 (quoting Santos-Flores, 794 F.3d at

                                  24   1091).

                                  25            But the record here does not indicate that the government has trampled on this rule and is

                                  26   detaining Maradiaga for his criminal case. As a practical matter, there is not much left in the

                                  27   criminal proceedings for which to hold Maradiaga in custody. The Court accepted Maradiaga’s

                                  28   guilty plea, there will not be a trial, and the parties agreed on a proposed custody disposition of
                                                                                          4
                                            Case 3:19-cr-00653-JD Document 60 Filed 05/14/20 Page 5 of 5




                                   1   time served. In contrast, the immigration case is active and ongoing. Maradiaga is an alien who

                                   2   was removed once before from the United States, and is subject to ongoing immigration

                                   3   proceedings. There is every indication that ICE detained him for this reason, and not for this

                                   4   criminal case.

                                   5          For Maradiaga’s challenges to the conditions of detention at the ICE facility, he may

                                   6   pursue a civil lawsuit or possibly a habeas petition under 28 U.S.C. § 2241. See Hernandez v.

                                   7   Sessions, 872 F.3d 976, 987-88 (9th Cir. 2017); Soriano Nunez, 928 F.3d at 245 n.7. Discovery in

                                   8   this criminal case is not the proper channel.

                                   9          The only remaining issue is the professional conduct of the government’s attorneys. The

                                  10   record indicates that the magistrate judge had concerns about the candor and truthfulness of the

                                  11   lawyers during the detention proceedings. Without a doubt, the magistrate judge is entitled to

                                  12   pursue those concerns to her satisfaction, and to direct the government to provide her with the
Northern District of California
 United States District Court




                                  13   information required for that. It may also be appropriate for a referral, in the magistrate judge’s

                                  14   discretion, to the District’s Professional Conduct Committee for investigation. But the discovery

                                  15   order as it currently stands is not suited to those purposes.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 14, 2020

                                  18
                                  19
                                                                                                       JAMES DONATO
                                  20                                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
